UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4320


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KENNETH RAY CANADY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00144-FL-1)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Dena J. King, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Ray Canady appeals from the ninety-four-month

sentence imposed pursuant to his guilty plea to possession of a

firearm by a convicted felon.               On appeal, Canady argues that his

sentence is substantively unreasonable due to the extent of the

upward departure imposed pursuant to U.S. Sentencing Guidelines

Manual § 4A1.3 (2012) (under-representation of criminal history

category). *     We affirm.

            We review any criminal sentence, “whether inside, just

outside,    or    significantly       outside    the    Guidelines    range,”    for

reasonableness,         “under        a     deferential     abuse-of-discretion

standard.”       United States v. King, 673 F.3d 274, 283 (4th Cir.

2012); see Gall v. United States, 552 U.S. 38, 51 (2007).                       When

the district court imposes a departure or variance sentence, we

consider    “whether     the    sentencing      court    acted    reasonably    both

with respect to its decision to impose such a sentence and with

respect    to    the   extent    of   the    divergence    from    the   sentencing

range.”      United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).             The district court “has flexibility in

fashioning a sentence outside of the Guidelines range,” and need


     *
        Canady argues that the upward departure was overly
extensive. He does not argue that the court procedurally erred
in its decision to depart or its method for determining the
extent of the departure.



                                            2
only “‘set forth enough to satisfy the appellate court that it

has considered the parties’ arguments and has a reasoned basis’”

for its decision.           United States v. Diosdado-Star, 630 F.3d 359,

364 (4th Cir. 2011) (quoting Rita v. United States, 551 U.S.
338, 356 (2007)) (alteration omitted).

              Where, as here, the defendant does not challenge the

procedural      reasonableness       of     his       sentence,      we    review       the

sentence      only    for     substantive       reasonableness,           applying      the

abuse-of-discretion          standard.         Gall, 552 U.S.    at    51;    United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                          A district

court   may    depart    upward     from    an    applicable       Guidelines          range

“[i]f     reliable      information       indicates         that   the      defendant’s

criminal      history    category     substantially          under-represents           the

seriousness      of     the     defendant’s        criminal        history        or    the

likelihood that the defendant will commit other crimes.”                                USSG

§ 4A1.3(a)(1), p.s.; see United States v. Whorley, 550 F.3d 326,

341 (4th Cir. 2008) (noting that an under-represented criminal

history    category     is    an   encouraged      basis     for   departure).           To

determine whether a departure sentence is appropriate in such

circumstances, the Guidelines state that a court may consider

prior sentences not used in the criminal history calculation or

prior     conduct       not     resulting        in     a    conviction.               USSG

§ 4A1.3(a)(2), p.s.



                                           3
               Canady    contends     that       the    court    imposed    an     upward

departure       sentence       that   was    too       severe,    arguing    that     his

criminal       history    is    not   especially        violent    or     egregious    to

warrant    a    sentence       more   than    double      the    highest-end     of   the

suggested Guidelines range.                  However, the district court was

well within its discretion to consider Canady’s numerous prior

convictions that did not result in any criminal history points.

Moreover, the court did not rely exclusively on these unscored

convictions to support the upward departure.                      It also considered

that Canady posed a danger to the community and had not been

deterred by his previous sentences and contact with the criminal

justice system.          Finally, Canady was already in criminal history

category VI, and the court carefully considered the intervening

offense     levels       and     explicitly        concluded       that     they      were

insufficient to meet the goals of sentencing.                       We conclude that

the extent of the district court’s departure from the Guidelines

was permissible and that its justifications were sufficiently

compelling.       See United States v. McNeill, 598 F.3d 161, 166-67

(4th Cir. 2010) (affirming upward departure under § 4A1.3).

               For these reasons, we affirm.                We dispense with oral

argument because the facts and legal contentions are adequately




                                             4
presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  5